Citation Nr: 1435433	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-08 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1990 to July 1994.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied reopening the claim for service connection for PTSD.  

In the October 2009 claim, the Veteran raised the issues of service connection for depressive disorder and anxiety disorder.  Those issues have not been adjudicated and are referred to the AOJ for the appropriate action.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

FINDINGS OF FACT

1.  An October 2004 rating decision denied service connection for PTSD. 

2.  The Veteran did not submit a timely notice of disagreement to the October 2004 rating decision and additional relevant evidence was not received within one year of the October 2004 rating decision notice.

3.  The evidence received since the October 2004 rating decision does not relate to an unestablished fact (i.e., a diagnosis of PTSD) necessary to substantiate the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision, which denied service connection for PTSD, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013). 

2.  The criteria to reopen the claim for service connection for PTSD are not met.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits. 

In a timely letter dated November 2009, the RO provided notice to the Veteran regarding what information and evidence was needed to reopen the claim for service connection for PTSD including the basis for the prior denial of the claim, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

With regard to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements have been obtained and associated with the claims file.  The RO has not arranged for a VA medical examination specifically for PTSD; however, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


New and Material Evidence for PTSD

In an October 2004 rating decision, the RO denied service connection for PTSD, finding that the Veteran did not have a current PTSD diagnosis.  The Veteran was properly notified of the October 2004 rating decision, did not initiate an appeal within one year of notice, additional relevant evidence was not received within one year of notice, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence received since the October 2004 rating decision includes VA treatment records and the Veteran's statements. 

Upon review of the evidence of record received since the October 2004 rating decision, the Board finds that material evidence has not been received to reopen service connection for PTSD.  Specifically, the evidence does not reveal a diagnosis for PTSD in accordance with the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  VA treatment records dated subsequent to the October 2004 rating decision, to include the most recent mental health treatment note dated September 2010, reveal a diagnosis of schizoaffective disorder, bipolar type.  The September 2010 mental health treatment note also specifically ruled out PTSD.  See also February 2008 VA treatment note (showing no PTSD diagnosis in accordance with DSM-IV).  The remaining medical evidence does not contain a diagnosis for PTSD.   While the evidence is new, it does not show a diagnosis of PTSD.  Therefore the evidence is not material as does not relate to an unestablished back necessary to substantiate the claim which was previously denied because there was no current diagnosis of PTSD.  

The Board has considered the Veteran's statements which reiterate his contention that he has PTSD.  Lay evidence is generally not competent to diagnose particular psychiatric disabilities, as this would require comparison of symptoms to a medical standard (the DSM-IV) which is not part of common lay knowledge.  Thus, the lay evidence is not competent to demonstrate whether the Veteran has PTSD.  Thus, this lay evidence is duplicative of the lay statements made in connection with the previously denied claim and is not new and material.

In sum, the lay evidence received since October 2004 rating decision is cumulative and is not new and material.   The additional medical evidence, although new, does not show a current PTSD diagnosis.  As a result, that newly received evidence does not relate to an unestablished fact necessary to substantiate the claim and is therefore not material.  Accordingly, reopening of the claim for service connection for PTSD is not warranted.  38 C.F.R. § 3.156.


ORDER

The appeal to reopen of the claim for service connection for PTSD is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


